March 7, 2012 EDGAR FILING U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: First Investors Life Series Funds Life Series Value Fund File Nos. 002-98409 and 811-04325 Ladies and Gentlemen: Enclosed for filing, pursuant to Rule 497(e) of the Securities Act of 1933, as amended, are exhibits containing risk/return summary information in interactive data format for First Investors Life Series Value Fund (the “Fund”), a series of First Investors Life Series Funds.The exhibits reflect updated risk/return summary information for the Fund, as filed with the Securities and Exchange Commission pursuant to Rule 497(e) on February 22, 2012 (Accession Number: 0000898432-12-000243), which is incorporated herein by reference. If you have any questions or comments concerning the foregoing, please call me at (202) 778-9015. Very truly yours, /s/ Kathy Kresch Ingber Kathy Kresch Ingber Attachments
